14-2231
     Cui v. Lynch
                                                                                 BIA
                                                                         Van Wyke, IJ
                                                                         A088 822 631

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of November, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            PETER W. HALL,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YONG CUI,
14                  Petitioner,
15
16                  v.                                         14-2231
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Gary J. Yerman, New York,
25                                    New York.
26
27   FOR RESPONDENT:                 Joyce R. Branda, Acting Assistant
28                                   Attorney General; Cindy S.
 1                                       Ferrier, Assistant Director;
 2                                       Lindsay M. Murphy, Trial Attorney,
 3                                       Office of Immigration Litigation,
 4                                       United States Department of
 5                                       Justice, Washington, D.C.
 6
 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Yong Cui, a native and citizen of People’s

12   Republic of China, seeks review of a June 2, 2014, decision

13   of the BIA affirming an August 2, 2013, decision of an

14   Immigration      Judge      (“IJ”)    denying     Cui’s   application        for

15   asylum,       withholding     of     removal,     and   relief      under    the

16   Convention Against Torture (“CAT”).                 In re Yong Cui, No.

17   A088 822 631 (B.I.A. June 2, 2014), aff’g No. A088 822 631

18   (Immig. Ct. N.Y. City Aug. 2, 2013).               We assume the parties’

19   familiarity with the underlying facts and procedural history

20   in this case.

21          We have reviewed both the IJ’s and the BIA’s opinions

22   “for    the    sake   of    completeness.”        Wangchuck    v.    Dep’t    of

23   Homeland      Sec.,   448    F.3d    524,   528   (2d   Cir.   2006).        The

24   applicable       standards     of     review      are   well     established.
                                             2
 1   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

 2   510, 513 (2d Cir. 2009).

 3         Absent    past    persecution,       an   applicant      may   establish

 4   eligibility for asylum by demonstrating a well-founded fear

 5   of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

 6   be both subjectively credible and objectively reasonable,

 7   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 8   To establish a well-founded fear, an applicant must show

 9   either that he would be singled out for persecution or that

10   the   country    of     removal   has       a   pattern   or     practice    of

11   persecuting     those    similarly      situated     to   him.       8   C.F.R.

12   § 1208.13(b)(2)(iii).         The agency was not compelled to find

13   that Cui demonstrated a well-founded fear of persecution in

14   China on account of his intentions to practice his Christian

15   faith in an unregistered church and to proselytize.

16         The IJ reasonably found that the country conditions

17   evidence in the record established that between fifty and

18   seventy million Christians practice in unregistered churches

19   in China, and that in some areas such practice was tolerated

20   without interference.          Therefore, the IJ did not err in

21   determining     that    Cui   failed       to   demonstrate     “systemic    or
                                            3
 1   pervasive”        persecution        of     similarly         situated       Christians

 2   sufficient        to        demonstrate      a     pattern        or     practice      of

 3   persecution in China.             In re A-M-, 23 I. & N. Dec. 737, 741

 4   (B.I.A.      2005)      (citation         omitted);         see   also       Santoso   v.

 5   Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009) (denying

 6   petition where agency considered background materials and

 7   rejected pattern-or-practice claim).

 8          The   IJ    also        reasonably        found       that      Cui    failed to

 9   establish an objectively reasonable fear of being singled

10   out    for   persecution.            Cui    did       not    assert      that    Chinese

11   officials are aware of his religious practice.                               And, given

12   the tens of millions of unregistered Christian practitioners

13   in China, he did not demonstrate that Chinese officials are

14   likely to discover his practice as required.                            See Hongsheng

15   Leng    v.    Mukasey,         528   F.3d        135,       143   (2d    Cir.     2008).

16   Furthermore, although the record evidence establishes that

17   public proselytizing is not permitted in China, it does not

18   establish that practitioners, such as Cui, who proselytize

19   face harm rising to the level of persecution.

20          Accordingly, because the agency reasonably found that

21   Cui     failed         to     demonstrate         a     well-founded            fear   of
                                                 4
 1   persecution, it did not err in denying asylum, withholding

 2   of removal, and CAT relief because those claims were based

 3   on the same factual predicate.         See Paul v. Gonzales, 444

 4   F.3d 148, 156-57 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As   we   have   completed   our   review,   any   stay   of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.       Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                  FOR THE COURT:
14                                  Catherine O’Hagan Wolfe, Clerk
15
16




                                      5